DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-05-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-180039 A hereinafter Goto [cited in IDS filed 11-05-2021]. 
Regarding Claims 1 and 11, Goto teaches a secondary battery [1] comprising: a battery cell sheet (electrode laminate) [5] that comprises an electrode including an electrode current collector [2b] of first polarity, and electrode mixture layers [2a] respectively formed on opposite surfaces of the electrode current collector, wherein the solvent (non-aqueous solution) is applied on surfaces of the electrode mixture layers, wherein a first semi-solid electrolyte layer and a second semi-solid electrolyte layer are formed on the surfaces of the electrode respectively, a first sealing sheet and a second sealing sheet that respectively adhere to and cover a surface of the semi-solid electrolyte layers opposite to a surface thereof laminated with the first electrode, and seal the electrode with the first semi-solid electrolyte layer and the second semi-solid electrolyte layer, a non-aqueous solution that is provided between each of the electrode mixture layers of the electrode and each semi-solid electrolyte layer, and a sealing portion that is provided at an end side portion of each of the first sealing sheet and the second sealing sheet, 
wherein tab portions of electrode current collectors of first polarity in the laminated battery cell sheets are welded, tab portions of electrode current collectors of second polarity in the laminated electrodes of second polarity are welded, and the laminated battery cell sheets and electrodes are stored in an outer package body with tab portions of the first polarity and tab portions of the second polarity protruding out of the outer package body (see figures 1-6, paragraphs 20-33). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such secondary battery comprising a battery sheet having an electrode, non-aqueous solution, semi-solid electrolyte disposed in a sealing sheet before the effective filing date of the claimed invention because Goto discloses that such configuration can prevent an internal short circuit and has a high energy density (see Abstract). 
Regarding Claims 2-3, Goto teaches that the semi-solid electrolyte layer is adhered to a tab portion of the electrode current collector, and the sealing sheets and semi-solid electrolyte layers are integrated by welding (paragraphs 36, 42). 
Regarding Claim 4, Goto teaches that sealing sheets extend to an outer edge (see figure 1). 

Regarding Claims 6-8, Goto teaches that the non-aqueous solution comprises a low viscosity solvent (propylene carbonate) (paragraphs 25, 28). 
Regarding Claims 12-13, Goto teaches the non-aqueous solution comprises a low viscosity solvent (propylene carbonate) and negative electrode interface stabilizer (paragraphs 25, 28). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729